Filed 7/13/99 by Clerk of Supreme Court

IN THE SUPREME COURT

STATE OF NORTH DAKOTA







1999 ND 123







State of North Dakota, 		Plaintiff and Appellee



v.



William Lee Miller, 		Defendant and Appellant







No. 990022







Appeal from the District Court of Morton County, South Central Judicial District, the Honorable Thomas J. Schneider, Judge.



AFFIRMED.



Per Curiam.



Brian D. Grosinger, Assistant State’s Attorney, 210 2nd Avenue N.W., Mandan, ND 58554, for plaintiff and appellee.



Chad R. McCabe (argued) and Ralph A. Vinje (on brief), Vinje Law Firm, 523 North 4th Street, Bismarck, ND 58501, for defendant and appellant.

State v. Miller

No. 990022



Per Curiam.

[¶1]	William Lee Miller appealed from a criminal judgment entered on a jury verdict finding him guilty of class C felony terrorizing in violation of N.D.C.C. § 12.1-17-04.  Miller’s sole argument on appeal is there was insufficient evidence to support the conviction.  We disagree; we affirm the judgment under N.D.R.App.P. 35.1(a)(3).

[¶2]	Gerald W. VandeWalle, C.J.

Carol Ronning Kapsner

Dale V. Sandstrom

William A. Neumann

Mary Muehlen Maring